DETAILED ACTION

The amendment filed on February 18, 2022 has been entered.

Election/Restrictions
Newly submitted claims 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The subject claims are directed to a process and are related to the other claims in the application directed to an apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus or by hand ; for example, the claimed pliers can be formed and/or assembled using another or other and materially different process or processes. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 20-21 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Objections
Claims 3, 5, 8, 10 and 13-19 are objected to because of the following informalities:
In claim 3, line 4, it seems that --wherein-- should be inserted before “pivoting” (reference the use of “wherein” for the same or substantially the same wording in     claim 15).
In claim 10, line 6, --first-- should be inserted before “toothing” for clarity.
In claim 13, line 41, --respective-- should be inserted before “pliers head module” for clarity; in line 54, --identical-- should be inserted before the second occurrence of “transmission” for clarity.
In claim 19, line 13, punctuation is missing between “jaw” and “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 3, 5, 8-10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support or sufficient support for the recitation “the first toothing is disposed alongside an edge of the fixed cutting jaw” as now set forth in claim 2. Rather, support is provided for the first toothing 32 being disposed along an edge of the movable cutting jaw 3.
Further, the original disclosure does not appear to provide support or sufficient support for the recitation “wherein the fourth pivot joint … is positioned at a location … adjacent to a location of engagement of the latching lever … and the pushing lever … with the toothing of the movable cutting jaw” as set forth in claim 10 and in claim 19, lines 6-13. Rather, as viewed in Fig 9, the fourth pivot joint 25 of the pliers head module 38a is significantly spaced from the teeth 32 of the movable cutting jaw 23 and the location that the latching lever 16 engages these teeth, and thus there appears to be no support for these locations being “adjacent” one another.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5, and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 27-29, the recitation “movement of the movable hand lever … results in movement of the pushing lever about the second pivot joint” (emphasis added) is vague and indefinite as to what is being set forth, particularly since movement of the hand lever does not cause and thus does not necessarily result in a movement of the pushing lever about the second pivot joint (e.g., absent contact with the outer toothing of the movable cutting jaw, the pushing lever would not necessarily pivot about the second pivot joint); in lines 36-37, the recitation “movement of the pushing lever about the second pivot joint drives movement of the movable cutting jaw” is vague and indefinite as to what is being set forth, particularly since movement of the pushing lever about the second pivot joint will merely bring the teeth of the pushing lever into or out of contact with the outer teeth of the movable cutting jaw; in line 37, the recitation “the engagement of the pushing lever” is vague and indefinite as to what is being set forth in view of the previous recitation of second toothing (i.e., does this refer to the engagement of the second toothing with the first toothing), and it is suggested to insert    --of the second toothing-- after “engagement”; in lines 52-53, the recitation “are moved and extend” is vague and indefinite as to what structure is being set forth, particularly the recitation “are moved” which appears to describe an action when defining structure, 
In claim 11, line 4, the recitation “about respective pivot axes” is vague and indefinite as to whether these pivot axes refer to those of the corresponding pivot joint previously set forth or to other pivot axes.
In claim 13, line 18, the recitation “are closed in a circumferential direction” is vague and indefinite as to which embodiment is being set forth, particularly since upon closure of embodiment 38a, this module will be closed in a circumferential direction, and thus it is not clear as to how this recitation distinguishes/differs with respect to the first recited alternative of “scissor-like open cutting jaws” (i.e., embodiment 38a fits both alternatives); in lines 31-32, the recitation “a respective pliers head module” is vague and indefinite as to whether it refers to one of those previously set forth or to another such pliers head module; in lines 37-39, the recitation “movement of the movable hand lever … results in movement of the pushing lever about the second pivot joint” (emphasis added) is vague and indefinite as to what is being set forth, particularly since movement of the hand lever does not cause and thus does not necessarily result in a movement of the pushing lever about the second pivot joint (e.g., absent contact with the outer toothing of the movable cutting jaw, the pushing lever would not necessarily pivot about the second pivot joint); in lines 48-49, the recitation “movement of the pushing lever about the second pivot joint drives movement of the movable cutting jaw” is vague and indefinite as to what is being set forth, particularly since movement of the pushing lever about the second pivot joint will merely bring the teeth of the pushing lever into or out of contact with the outer teeth of the movable cutting jaw; in lines 49-50, 
In claim 16, line 6, the recitation “about respective pivot axes” is vague and indefinite as to whether these pivot axes refer to those of the corresponding pivot joint previously set forth or to other pivot axes.
In claim 19, line 6, the recitation “form a closed accommodation” is vague and indefinite as to whether it refers to the recitation “closed in a circumferential direction” set forth in claim 13, line 18 or to another such closed configuration; in line 9, the recitation “the first pliers head module” lacks antecedent basis; in line 14, the recitation “the second pliers head module” lacks antecedent basis; in lines 14-15, the recitation “at a location of the closed accommodation” is vague and indefinite as to which embodiment is being set forth, particularly since upon closure of embodiment 38a, this module will form a closed accommodation, and thus it is not clear as to how this recitation distinguishes/differs with respect to the first recited alternative of “scissor-like open cutting jaws” (i.e., embodiment 38a fits both alternatives); in lines 67-68, the recitation “are moved and extend” is vague and indefinite as to what structure is being set forth, particularly the recitation “are moved” which appears to describe an action 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1-3, 5, and 8-19 appear that they would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ) set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 23, 2022